Exhibit 10.39

 

Execution Version

 

AMENDMENT NO. 3 TO AMENDMENT NO. 5 AND WAIVER dated effective as of March 31,
2014 (this “Amendment”) to that certain Amendment No. 5 and Waiver dated as of
December 12, 2013, as amended by that certain Amendment No. 1 to Amendment No. 5
and Waiver, dated December 21, 2013 and that certain Amendment No. 2 to
Amendment No. 5 and Waiver dated effective as of February 21, 2014 (as amended,
“Amendment No. 5”), to that certain CREDIT AGREEMENT dated as of March 22, 2010,
as amended pursuant to that certain Amendment No. 1 dated as of June 11, 2010,
that certain Incremental Assumption Agreement and Amendment No. 2 dated as of
March 11, 2011, that certain Amendment No. 3 dated as of August 2, 2011, that
certain Waiver and Amendment No. 4 (the “Original Waiver”) dated as of
December 3, 2012 and that certain Amendment No. 5 and Waiver dated as of
December 12, 2013 (as so amended, the “Credit Agreement”), among ALION SCIENCE
AND TECHNOLOGY CORPORATION (the “Borrower”), the Subsidiary Guarantors listed on
the signature pages hereto, the lenders from time to time party to the Credit
Agreement (the “Lenders”) and CREDIT SUISSE AG, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders.

 

A.                                    Pursuant to the Credit Agreement, the
Lenders have extended, and have agreed to extend, credit to the Borrower.

 

B.                                    Pursuant to Section 5.04(a) of the Credit
Agreement, the audit opinion of the independent public accountants that must
accompany the Borrower’s annual audited financial statements shall be without a
“going concern” explanatory note or any similar qualification or exception (the
“Going Concern Requirement”).

 

C.                                    The Borrower has informed the
Administrative Agent that for the Borrower’s fiscal year ended September 30,
2013, the opinion of the independent public accountants that will accompany the
Borrower’s annual audited financial statements may contain an explanatory note
with respect to Borrower’s ability to continue to operate as a “going concern”.

 

D.                                    The Borrower previously requested that the
Required Lenders waive the Going Concern Requirement for the Borrower’s fiscal
year ended September 30, 2013, and the Required Lenders agreed to such request
on and subject to the terms and conditions of the Original Waiver.

 

E.                                     Subsequent to the date of the Original
Waiver, the independent public accountants auditing the Borrower’s financial
statements for its fiscal year ended September 30, 2013 informed the Borrower
that they were going to expand the terms of the explanatory note with respect to
Borrower’s ability to continue to operate as a “going concern” and the Required
Lenders further waived the Going Concern Requirement for the Borrower’s fiscal
year ended September 30, 2013 through and including March 31, 2014.

 

F.                                      The Borrower has requested that the
Required Lenders further waive the Going Concern Requirement for the Borrower’s
fiscal year ended September 30, 2013 through and including April 30, 2014, and
the Required Lenders have agreed to such request on and subject to the terms and
conditions of this Waiver.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby mutually acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.                         Defined Terms; Interpretation; Etc. 
Capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.  The rules of construction set forth in
Section 1.02 of the Credit Agreement shall apply equally to this Waiver.  This
Waiver shall be a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.

 

SECTION 2.                         Waiver.  The Required Lenders hereby waive,
effective for the period as of the Waiver Effective Date through and including
April 30, 2014 only, the Going Concern Requirement with respect to the opinion
of the Borrower’s independent public accountants delivered with the audited
financial statements for the Borrower’s fiscal year ended September 30, 2013 to
the extent that such opinion contains an explanatory note expressing doubt or
substantial doubt as to the Borrower’s ability to continue as a going concern as
a result of the Borrower’s financing needs, the Borrower’s recurring losses, the
Borrower’s balance sheet and related matters.

 

SECTION 3.                         Representations and Warranties.  To induce
the other parties hereto to enter into this Waiver, the Borrower represents and
warrants to the Administrative Agent and the Required Lenders that, as of the
Waiver Effective Date and after giving effect to this Waiver:

 

(a)  This Waiver has been duly authorized, executed and delivered by each Loan
Party party hereto, and constitutes a legal, valid and binding obligation of
such Loan Party in accordance with its terms.  The Credit Agreement constitutes
a legal, valid and binding obligation of the Borrower in accordance with its
terms.

 

(b)  The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the Waiver
Effective Date with the same effect as though made on and as of the Waiver
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects as of such earlier
date).

 

(c)  No Default or Event of Default has occurred and is continuing.

 

SECTION 4.                         Waiver Fee.  In consideration for the waiver
contained herein, Borrower shall pay to the Administrative Agent, upon execution
and delivery of this Amendment by the Required Lenders, for the benefit of the
Lenders on a pro rata basis a waiver fee equal to three hundred fifty thousand
dollars ($350,000).

 

SECTION 5.                         Effectiveness.  This Waiver shall become
effective on the date (the “Waiver Effective Date”) that the Administrative
Agent shall have received counterparts of this Waiver that, when taken together,
bear the signatures of (i) the Borrower (ii) each Subsidiary Guarantor and
(iii) the Required Lenders.

 

SECTION 6.                         Effect of Waiver.  Except as expressly set
forth herein, this Waiver shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Collateral Agent or the Borrower under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect.  Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. 
This Waiver shall apply and be effective only with respect to the provisions of
the Credit Agreement specifically referred to herein.  After the date hereof,
any reference to the Credit Agreement shall mean the Credit Agreement, as
amended hereby.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.                         Consent and Reaffirmation.  Each Subsidiary
Guarantor hereby consents to this Waiver, and each Loan Party hereby (a) agrees
that, notwithstanding the effectiveness of this Waiver, the Guarantee and
Collateral Agreement and each of the other Security Documents continue to be in
full force and effect, (b) confirms its guarantee of the Obligations (with
respect to each Subsidiary Guarantor) and its grant of a security interest in
its assets as Collateral therefor, all as provided in the Loan Documents as
originally executed and (c) acknowledges that such guarantee and/or grant
continue in full force and effect in respect of, and to secure, the Obligations
under the Credit Agreement and the other Loan Documents.

 

SECTION 8.                         Expenses. The Borrower agrees to promptly
reimburse (a) the Administrative Agent for all reasonable out-of-pocket expenses
incurred in connection with this Waiver in accordance with the Credit Agreement,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and (b) each Lender for its reasonable out-of-pocket
expenses incurred in connection with this Amendment and matters related thereto,
including the reasonable fees, charges and disbursements of counsel for such
Lender.

 

SECTION 9.                         Counterparts.  This Waiver may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same contract.  Delivery of an executed counterpart of a signature page of this
Waiver by facsimile or electronic transmission shall be as effective as delivery
of a manually executed counterpart hereof.

 

SECTION 10.                  Applicable Law.  THIS WAIVER SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 11.                  Headings.  The headings of this Waiver are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

[Remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers this 1st day of April, 2014
effective as of March 31, 2014.

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,

 

 

 

By

 

 

 

 

 

Name:

Barry M. Broadus

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

ALION-METI CORPORATION,

 

 

 

By

 

 

 

 

 

Name:

Barry M. Broadus

 

 

Title:

Treasurer

 

 

 

 

 

ALION-CATI CORPORATION,

 

 

 

By

 

 

 

 

 

Name:

Barry M. Broadus

 

 

Title:

Treasurer

 

 

 

 

 

ALION-JJMA CORPORATION,

 

 

 

By

 

 

 

 

 

Name:

Barry M. Broadus

 

 

Title:

Treasurer

 

 

 

 

ALION-BMH CORPORATION,

 

 

 

By

 

 

 

 

 

Name:

Barry M. Broadus

 

 

Title:

Treasurer

 

{Signatures continue on following page}

 

[Amendment No. 3 to Amendment #5 and Waiver to the Senior Credit Agreement.]

 

--------------------------------------------------------------------------------


 

 

WASHINGTON CONSULTING, INC.,

 

 

 

By

 

 

 

 

 

 

Name:

Barry M. Broadus

 

 

Title:

Treasurer

 

 

 

ALION-MA&D CORPORATION,

 

 

 

By

 

 

 

 

 

 

Name:

Barry M. Broadus

 

 

Title:

Treasurer

 

 

 

WASHINGTON CONSULTING GOVERNMENT SERVICES, INC.,

 

 

 

By

 

 

 

 

 

 

Name:

Jeff Boyers

 

 

Title:

Treasurer

 

 

 

ALION - IPS CORPORATION,

 

 

 

By

 

 

 

 

 

 

Name:

Barry M. Broadus

 

 

Title:

Treasurer

 

 

 

ALION INTERNATIONAL CORPORATION

 

 

 

By

 

 

 

 

 

 

Name:

Barry M. Broadus

 

 

Title:

Treasurer

 

{Signatures continue on following page}

 

[Amendment No. 3 to Amendment #5 and Waiver to the Senior Credit Agreement.]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender and as
Administrative Agent,

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

{Signatures continue on following page}

 

[Amendment No. 3 to Amendment #5 and Waiver to the Senior Credit Agreement.]

 

--------------------------------------------------------------------------------


 

 

GGC UNLEVERED CREDIT OPPORTUNITIES, LLC, as a Lender,

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

[Amendment No. 3 to Amendment #5 and Waiver to the Senior Credit Agreement.]

 

--------------------------------------------------------------------------------